                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                      NO. 3:19-CR-327-M
OMER KUZU



              GOVERNMENT’S NOTICE AND MEMORANDUM OF LAW
           REGARDING THE CLASSIFIED INFORMATION PROCEDURES ACT

          The United States of America, by and through its attorneys, files this Memorandum of

 Law regarding the Classified Information Procedures Act to apprise the Court of the

 applicability of the Classified Information Procedures Act, 18 U.S.C. App. 3 (CIPA), to matters

 relating to classified information that may arise in connection with the above-captioned matter,

 both before and during trial. As in all cases that may implicate classified information, the

 government herein provides the Court with a detailed description of the procedures mandated by

 the CIPA statute for protecting such classified information.

     I.      Background

          On July 9, 2019, a grand jury sitting in the Northern District of Texas returned an

 indictment charging Omer Kuzu with conspiracy to provide material support to a designated

 foreign terrorist organization, namely, the Islamic State of Iraq and al-Sham (ISIS), in

 violation of 18 U.S.C. § 2339B. The present charge arises from the defendant’s conduct

 in Northern District of Texas and overseas. As set out in the criminal complaint, the

 defendant traveled to Syria to join the Islamic State of Iraq and al-Sham (ISIS) as a

 fighter. Due to the nature of the present charges, the government anticipates that issues



CIPA Memorandum of Law— page 1
relating to classified information will arise in connection with this case. Accordingly, the

government provides the following overview of CIPA.

   II.      CIPA Procedures

         CIPA governs the discovery, admissibility, and use of classified information in federal

criminal cases. The leading case in the Fifth Circuit addressing CIPA is United States v. El-

Mezain, 664 F.3d 467, 519-525 (5th Cir. 2011). In El-Mezain, the Fifth Circuit adopted the

standards originally articulated in the seminal decision on CIPA rendered by the D.C. Circuit in

United States v. Yunis, 867 F.2d 617, 623-24 (D.C. Cir. 1989). See also United States v.

Baptista-Rodriquez, 17 F.3d 1354, 1363 (11th Cir. 1994). As the Fifth Circuit ruled, “[n]o one

seriously disputes that the Government possesses an important privilege to withhold classified

information, nor do we believe that a contrary assertion could be sustained.” El-Mezain, 664 F.3d

at 522. Moreover, the Supreme Court itself has long acknowledged the importance of protecting

the nation’s secrets from disclosure. Central Intelligence Agency v. Sims, 471 U.S. 159, 175

(1985) (“The Government has a compelling interest in protecting both the secrecy of information

important to our national security and the appearance of confidentiality so essential to the

effective operation of our foreign intelligence service”) (internal quotations omitted). Given this

compelling interest, federal courts have recognized that “[i]t is not in the national interest for

revelation of either the existence or the product of [foreign intelligence operations and

information] to extend beyond the narrowest limits compatible with the assurance that no

injustice is done to the criminal defendant.” United States v. Lemonakis, 485 F.2d 941, 963

(D.C. Cir. 1973).

         CIPA’s fundamental purpose is to “harmonize a defendant’s right to obtain and present

exculpatory material [at] trial and the Government’s right to protect classified material in the

national interest.” United States v. Pappas, 94 F.3d 795, 799 (2nd Cir. 1996) (quoting United

CIPA Memorandum of Law— page 2
States v. Wilson, 571 F. Supp. 1422, 1426 (S.D.N.Y. 1983)). By its terms, CIPA “evidence[s]

Congress’s intent to protect classified information from unnecessary disclosure at any state of a

criminal trial” while simultaneously ensuring that the defendant’s right to present evidence in his

defense is not compromised. United States v. Apperson, 441 F.3d 1162, 1193 n.8 (10th Cir.

2006) (quoting United States v. O’Hara, 301 F.3d 563, 568 (7th Cir. 2002)).

       CIPA is procedural and neither creates nor limits a defendant’s right to discovery; instead,

it clarifies the district court’s existing power to restrict or deny discovery. El-Mezain, 664 F.3d at

519-20. It most certainly was not “intended to expand the traditional rules of criminal discovery

under which the government is not required to provide criminal defendants with information that

is neither exculpatory nor, in some way, helpful to the defense.” United States v. Varca, 896

F.2d 900, 905 (5th Cir. 1990). The statute creates no new rule of evidence regarding

admissibility, but rather, the statute mandates procedures accommodating the government’s

privilege in classified litigation. See United States v. Yunis, 867 F.2d 617, 623 (D.C. Cir. 1989);

see also United States v. Mejia, 448 F.3d 436, 455 (D.C. Cir. 2006); United States v.

Klimavicius-Viloria, 144 F.3d 1249, 1261 (9th Cir, 1998); United States v. Johnson, 139 F.3d

1359, 1365 (11th Cir. 1998); Baptista-Rodriquez, 17 F.3d at 1363-64.

       CIPA applies equally to classified testimony and classified documents. See Kasi v.

Angelone, 200 F. Supp. 2d 585, 596-97 (E.D. Va. 2002) (applying CIPA to classified testimony);

United States v. Lee, 90 F. Supp. 2d 1324 n.1 (D.N.M. 2000) (citing United States v. North, 708

F. Supp. 399, 399-400 (D.D.C. 1988)). Under CIPA, “classified information” includes any

information or material that has been determined by the United States Government pursuant to

law or regulation to require protection against unauthorized disclosure for reasons of national

security. 18 U.S.C. App. 3 Section 1(a). “National security” means the national defense and

foreign relations of the United States. Id. at 1(b).

CIPA Memorandum of Law— page 3
       A. Pretrial Conference

       Section 2 of CIPA provides that “[a]t any time after the filing of the indictment or

information, any party may move for a pretrial conference to consider matters relating to

classified information that may arise in connection with the prosecution.” 18 U.S.C. App. 3

Section 2. After filing such a motion, Section 2 states that the district court “shall promptly hold

a pretrial conference to establish the timing of requests for discovery, the provision of notice

required by Section 5 of [CIPA], and the initiation of the procedure established by Section 6 of

[CIPA].” Id.

       Pursuant to CIPA, following such motion, the Court shall promptly hold the pretrial

conference to establish: (1) the timing of requests for discovery by the defense; (2) the provision

of the requisite written pretrial notice to the United States of the defendant’s intent to disclose

classified information, pursuant to Section 5 of CIPA; and (3) the initiation of hearings

concerning the use, relevance and admissibility of classified information pursuant to Section 6 of

CIPA. Id. In addition, the Court may consider any matters that relate to classified information or

that may promote a fair and expeditious trial. Id. No substantive issues concerning the use of

classified information are to be decided in a Section 2 pretrial conference. See S. Rep. No. 96-

823, at 5-6, reprinted in 1980 U.S.C.C.A.N. 4294, 4298-99 (96th Cong. 2d Sess.).

       To foster open discussions at the pretrial conference, Section 2 provides that no admission

made by the defendant or his attorney at the pretrial conference may be used against the

defendant unless the admission is in writing and signed by both the defendant and his attorney.

18 U.S.C. App. 3 Section 2.

       B. Protective Orders – Section 3

       CIPA § 3 requires the district court issue a protective order upon motion by the

United States to protect against the disclosure of any classified information the Government may

CIPA Memorandum of Law— page 4
disclose to a defendant. Section 3 was intended “to codify the well-established practice, based on

the inherent authority of federal courts, to issue protective orders,” Pappas, 94 F.3d at 801, as

well as to supplement the district court’s authority under Rule 16(d)(1) to issue protective orders

in connection with the discovery process. In contrast to Rule 16(d)(1)’s discretionary authority,

Section 3 “makes it clear that protective orders are to be issued, if requested, whenever the

government disclosed classified information in connection with a prosecution, e.g. Brady and

Jencks material.” Id.

        C. Protection of Classified Information During Discovery – Section 4

        Both CIPA § 4 and Rule 16(d)(1) of the Federal Rules of Criminal Procedure expressly

authorize the United States to submit ex parte motions seeking an in camera review of classified

information that may be potentially discoverable in a federal criminal case. CIPA § 4 provides,

inter alia:

              The court may permit in the United Sates to make a request for [relief
              from discovery] in the form of a written statement to be inspected by
              the court alone. If the court enters an order granting relief following
              such an ex parte showing, the entire text of the statement of the United
              States shall be sealed and preserved in the records of the court to be
              made available to the appellate court in the event of an appeal.

18 U.S.C. App. III 4 (1980) (emphasis added). CIPA § 4 requires no particular showing before

the Court may grant a request to proceed ex parte and in camera. See United States v.

Sarkissian, 841 F.2d 959, 965-66 (9th Cir. 1998); United States v. Pringle, 751 F.2d 419, 427

(1st Cir. 1984), vacated and remanded on other grounds sub nom. by United States v. McAfee,

479 U.S. 805 (1986).

        Rule 16(d)(1) contains a substantially identical provision: “The court may permit a party

to show good cause [for relief from discovery] by a written statement that the court will inspect

ex parte. If relief is granted, the court must preserve the entire text of the party’s statement under

seal.” Fed. R. Crim. P. 16(d)(1) (emphasis added); see also United States v. Innamorati, 996
CIPA Memorandum of Law— page 5
F.2d 456, 487 (1st Cir. 1993) (“[Rule] 16(d)(1) expressly authorizes the court to deny discovery

of information sought by a defendant based on an ex parte showing by the Government of the

need for confidentiality.”).

        Indeed, ex parte, in camera consideration of government motions to deny or restrict

discovery under CIPA § 4 have been upheld consistently as proper practice. See, e.g., O’Hara,

301 F.3d at 568 (district court properly conducted in camera, ex parte, proceeding to determine

whether classified information was discoverable); Klimavicius-Viloria, 144 F.3d at 1261

(approving CIPA § 4 ex parte hearings); Sarkissian, 841 F.2d at 965 (ex parte proceedings

concerning national security information are appropriate under CIPA § 4); United States v.

Porter, 701 F.2d 1158, 1162 (6th Cir. 1983); see also Mejia, 448 F.3d at 457-59; United States v.

Rahman, 870 F. Supp. 47, 49, 53 (S.D.N.Y. 1994); United States v. LaRouche Campaign, 695 F.

Supp. 1282, 1284-85 (D. Mass. 1988); United States v. Jolliff, 548 F. Supp. 229, 232 (D. Md.

1981). Likewise, courts have held that ex parte, in camera proceedings are appropriate under

Rule 16(d)(1). See, e.g., United States v. Pelton, 578 F.2d 701, 707 (8th Cir. 1978) (ex parte, in

camera proceedings are appropriate where prosecutors were concerned about safety of

individuals if certain tapes were disclosed to defense).

        Additionally, CIPA § 4 and Rule 16(d)(1) authorize the Court to deny or otherwise

restrict discovery of classified information by the defense. In pertinent part, CIPA § 4 provides

that a district court:

             upon a sufficient showing, may authorize the United States to delete
             specified items of classified information from documents to be made
             available to the defendant through discovery under the Federal Rules of
             Criminal Procedure, to substitute a summary of the information for such
             classified documents, or to substitute a statement admitting relevant
             facts that the classified information would tend to prove.


18 U.S.C. App. III § 4 (1980). Similarly, the Federal Rules of Criminal Procedure provide, in

CIPA Memorandum of Law— page 6
pertinent part, that a district court “may for good cause, deny, restrict, or defer discovery or

inspection, or grant other appropriate relief.” Fed. R. Crim. P. 16(d)(1).

       In determining whether to authorize the government to withhold classified materials from

discovery under CIPA § 4, federal courts, including the Fifth Circuit, have applied the balancing

test set forth in Roviaro v. United States, 353 U.S. 53 (1957). El-Mezain, 664 F.3d 467 at 520-

21. In Roviaro, the United States Supreme Court considered the application of the of the

informant’s privilege—pursuant to which the government may withhold from disclosure the

identity of its informants—to the general discovery rules. Roviaro, 353 U.S. at 55.       The Court

held that the defendant’s interest in mounting a defense was triggered only when the information

in the government’s possession was “relevant and helpful to the defense of an accused, or is

essential to the defense of an accused . . . .” Id. at 60-61. Second, when the evidence is deemed

relevant and helpful, courts must “balance[ ] the public interest in protecting the flow of

information against the individual’s right to prepare his defense.” Id. at 62.

       In Yunis, The D.C. Circuit applied Roviaro’s reasoning in interpreting CIPA § 4’s

statutory requirements. 867 F.2d at 623. The court held that classified information may be

withheld from discovery unless it is both relevant and “helpful to the defense of the accused . . .

.” Id. (citations omitted). Although relevance is a “low hurdle,” when seeking disclosure of

classified information, the defendant must provide more than “a mere showing of theoretical

relevance.” Id. Rather, to overcome the government’s classified information privilege, the

defense “is entitled only to information that is at least ‘helpful to the defense of [the] accused.”

Id. (citing Roviaro, 353 U.S. at 60-61).

       Moreover, just because classified information is relevant and helpful does not

automatically render such evidence discoverable. See Roviaro, 353 U.S. at 62; cf. El-Mezain,

664 F.3d at 523 (citing Roviaro, 353 U.S. at 60-61) (noting that even when the government

CIPA Memorandum of Law— page 7
properly invokes its privilege, courts must next consider whether the privilege should yield when

balancing other interests). Courts must determine whether, on balance, overriding national

security concerns outweigh the defendant’s need for the information. Sarkissian, 841 F.2d at

965; Pringle, 751 F.2d at 426-29; Rahman, 870 F. Supp. At 52-53.

       D.      Classified Information Possessed by the Defendant with Notice of
               Defendant’s Intent to Disclose and Pretrial Evidentiary Rulings – Sections 5
               and 6

       Sections 5 and 6 of CIPA apply when a criminal defendant possesses classified

information and seeks to disclose such information during the course of a trial or proceeding.

See, e.g., Baptista-Rodriguez, 17 F.3d at 1363; Sarkissian, 841 F.2d at 965-66; United States v.

Collins, 720 F.2d 1195, 1199 (11th Cir. 1983). There are three critical pretrial steps in the

handling of classified information under CIPA after such information has been provided to the

defendant through discovery. First, the defendant must specify in detail the precise classified

information he or she reasonably expects to disclose at trial. Second, the Court, upon motion of

the government, shall hold a hearing pursuant to Section 6(a) to determine the use, relevance and

admissibility of the proposed evidence. Third, following the Section 6(a) hearing and formal

findings of admissibility by the Court, the United States may move to substitute an admission of

relevant facts or summaries for classified information that the Court rules is admissible.

               i.      The requirement to provide notice of disclosure

       CIPA § 5(a) requires a defendant who intends to disclose (or cause the disclosure of)

classified information to provide timely pretrial written notice of his or her intention to the Court

and the government. Such notice must “include a brief description of the classified information,”

and such notice “must be particularized, setting forth specifically the classified information

which the defendant reasonably believes to be necessary to his defense.” Collins, 720 F.2d at

1199-1200; see also United States v. Giffen, 473 F.3d 30, 33 (2d Cir. 2006); Yunis, 867 F.2d at

CIPA Memorandum of Law— page 8
623 (“a defendant seeking classified information … is entitled only to information that is at least

‘helpful to the defense of [the] accused’”); United States v. Smith, 780 F.2d 1102, 1005 (4th Cir.

1985) (en banc).

       If a defendant fails to provide a sufficiently detailed notice far enough in advance of trial

to permit the implementation of CIPA procedures, Section 5(b) authorizes the Court to preclude

disclosure of the classified information. See United States v. Badia, 827 F.2d 1458, 1464-66

(11th Cir. 1987) (upholding preclusion of disclosure of classified information at trial because

defendant failed to comply with notice requirements of CIPA Section 5); United States v.

Hashmi, 621 F. Supp. 2d 76, 81 (S.D.N.Y. 2008). Similarly, if the defendant attempts to disclose

at trial classified information which is not described in his Section 5(a) notice, preclusion is the

appropriate remedy under Section 5(b) of CIPA. See Smith, 780 F.2d at 1105 (“defendant is

forbidden from disclosing any such information absent the giving of notice”).

       Thus, Section 5 requires the defendant to provide timely written notice to the Court and

the government describing any classified information that he reasonably expects to disclose. See

18 U.S.C. App. 3 Section 5(a). Notification must take place “within the time specified by the

court, or where no time is specified, within thirty days prior to trial.” Id. Section 5 specifically

prohibits the defendant from disclosing any classified information in a trial or pretrial proceeding

until such notice has been given, the government has had the opportunity to seek a determination

pursuant to Section 6, and any appeal by the government under Section 7 has been decided or the

time for filing an appeal has expired. 18 U.S.C. App. 3 Section 5(a).

               ii.     The Pretrial Hearing on Disclosure

       Prior to trial, pursuant to Section 6(a) of CIPA, upon motion of the government, the

Court must hold a hearing “to make all determinations concerning the use, relevance, or

admissibility of classified information that would otherwise be made during the trial or pretrial

CIPA Memorandum of Law— page 9
proceeding.” 18 U.S.C. App. 3 Section 6(a). The statute expressly provides that if the Section

6(a) motion is filed before trial or the relevant pretrial proceeding, “the court shall rule [on the

use, relevance, or admissibility of the classified information at issue] prior to the commencement

of the relevant proceeding.” Id. (emphasis added).

         Section 6(b) of CIPA requires that before any hearing is conducted under subsection (a),

the United States must notify the defendant of the hearing and identify the classified information

which will be at issue. If the information was not previously made available to the defendant, the

United States may, with the Court’s approval, provide a generic description of the material to the

defendant. Thus, as Congress recognized in enacting CIPA, “the Government would not have to

disclose the identity of an undercover intelligence agent not previously disclosed to the

defendant; instead, the Government would describe the information as ‘the identity of an

undercover intelligence agent’ if this meets with court approval.” S. Rep. No. 96-823, at 6,

reprinted in 1980 U.S.C.C.A.N. 4294, 4301 (1980).

         At the Section 6(a) hearing, the Court hears the defense proffer and the arguments of

counsel, then rules whether the classified information identified by the defense is relevant under

Rule 401 of the Federal Rules of Evidence. 1 See Giffen, 473 F.3d at 33; Smith, 780 F.2d at 1106.

Courts must also determine whether the evidence is cumulative, “prejudicial, confusing, or

misleading,” so that even if relevant, such evidence should be excluded under Rule 403 of the

Federal Rules of Evidence. Wilson, 750 F.2d at 9. At the conclusion of the Section 6(a) hearing,

the Court must state in writing the reasons for its determination as to each item of classified

information.




1
 CIPA does not change the “generally applicable evidentiary rules of admissibility.” Wilson, 750 F.2d at 9; accord
Yunis, 867 F.2d at 623. Rather, CIPA alters the timing of rulings concerning admissibility, so as to require them to
be made before trial. United States v. Poindexter, 698 F. Supp. 316, 318 (D.D.C. 1988); accord United States v.
Smith, 780 F.2d at 1106.
CIPA Memorandum of Law— page 10
               iii.    Substitution in Lieu of Disclosure

        In the event that the Court rules that one or more items of classified information are

admissible, the United States has the option of proposing a “substitution” for the classified

information at issue, pursuant to Section 6(c) of CIPA. 18 U.S.C. App. 3 Section 6(c). The

United States may move for permission to provide the defense either a substitute statement

admitting relevant facts that the classified information would tend to prove, or substitute a

summary of the classified information that would otherwise be disclosable. See Giffen, 473 F.3d

at 33; Smith, 780 F.2d at 1105. The Court must grant the motion for substitution “if it finds that

the admission or summary will leave the defendant in substantially the same position as would

disclosure.” United States v. North, 910 F.2d 843, 899 (D.C. Cir. 1990).

        If the Court determines that the item of classified information at issue is relevant and

admissible and denies the government’s motion for substitution, CIPA § 6(e)(1) permits the

government to object to the classified information’s disclosure. In such cases, the Court shall

“order that the defendant not disclose or cause the disclosure of such information.” Id. Section

6(e) then sets forth a sliding scale of remedies that the Court may impose in such a case. Id. at

6(e).

        If, after an in camera hearing, the Court determines that the classified information at issue

may not be disclosed or elicited during the proceeding, the record of the hearing must be sealed

and preserved for use in the event of an appeal. Id. at 6(d).

        If the Court denies the government’s motion for substitution under Section 6(c), CIPA

permits the government by affidavit from the Attorney General to object to the disclosure of the

classified information at issue. Id. at 6(e)(1). Upon filing of the Attorney General’s affidavit, the

Court shall “order that the defendant not disclose or cause the disclosure of such information,”

id., and may impose a sanction against the government to compensate for the defendant’s

CIPA Memorandum of Law— page 11
inability to present proof of the specific item of classified information. See S. Rep. 96-823 at 9,

1980 U.S.C.C.A.N. at 4302-3. Section 6(e)(2) provides a sliding scale of possible sanctions,

which include dismissal of specific counts, finding against the government on an issue to which

the classified information related, striking or precluding testimony of a witness, or dismissing the

indictment. 18 U.S.C. App. 3, Section 6(e)(2). An order imposing a sanction shall not take

effect until the government has the opportunity to appeal the order under Section 7 and thereafter

to withdraw its objection to the disclosure of the information. Id.

       Whenever the Court rules classified information admissible pursuant to a Section 6(a)

hearing, the Court is instructed to require the government, “unless the interests of fairness do not

so require,” to provide the defendant with the information it expects to use to rebut the classified

information. Id. at 6(f). The Court may place the United States under a continuing duty to

disclose rebuttal information. Id. If the government fails to comply, the Court may exclude the

rebuttal evidence and prohibit the examination by the United States of any witness with respect

to such information. Id.

       E.      Other Relevant CIPA Procedures

               i.      Interlocutory Appeal – Section 7

       Section 7 permits the United States to take an interlocutory expedited appeal to the

appellate court if the district court: (a) authorizes the disclosure of classified information; (b)

imposes sanctions for nondisclosure of classified information; or (c) refuses to use a protective

order sought by the United States to prevent the disclosure of classified information. Id. at 7. If

an appeal is taken, trial shall not commence, or must be adjourned if already commenced, until

the appeal is resolved. Id. Such an appeal and decision does not affect the defendant’s right to

lodge a subsequent appeal upon conviction of an adverse ruling by the trial court. Id. at 7(b).




CIPA Memorandum of Law— page 12
               ii.     Procedures Governing the Introduction of Classified Information at Trial
                       or at Pretrial Proceeding – Section 8

       Section 8 prescribes additional protections and procedures governing the introduction of

classified information into evidence. Specifically, Section 8(a) provides that classified

documents may be admitted into evidence without changing their classification status. This

provision allows the classifying agency, upon completion of the trial, to decide whether

information has been so compromised that it could no longer be regarded as classified. See S.

Rep. No. 96-823 at 10, 1980 U.S.C.C.A.N. at 4304.

       In order to prevent “unnecessary disclosure” of classified information, Section 8(b)

permits the Court to order admission into evidence of only a part of a writing, recording or

photograph. Alternatively, the Court may order into evidence the entire writing, recording or

photograph with all or part of the classified information contained therein excised. Excision of

such classified information may not be authorized, however, if fairness requires that the whole

document, recording or photograph be considered.

       Section 8(c) provides a procedure to address the problem presented at a proceeding when

the defendant’s counsel asks a question or embarks on a line of inquiry that would require the

witness to disclose classified information. Id. at 11, 1980 U.S.C.C.A.N. at 4304. Specifically,

under Section 8(c), the government may object to any question or line of inquiry that may require

the witness to disclose classified information that was not previously held to be admissible. 18

U.S.C. App. 3 Section 8(c). Following an objection, the Court shall take suitable action to

determine whether the response is admissible “as will safeguard against the compromise of any

classified information.” Id. In effect, this procedure supplements the notice provision under

Section 5 and the hearing provision in Section 6(a) to cope with situations that cannot be handled

effectively by those sections, such as where the defense counsel does not realize that the answer



CIPA Memorandum of Law— page 13
to a given question will reveal classified information. S. Rep. No. 96-823 at 11, 1980

U.S.C.C.A.N. at 4304-5.

               iii.    Security Procedures – Section 9

       Section 9 requires the Chief Justice of the United States, in consultation with executive

branch officials, to prescribe rules establishing procedures to protect classified information in the

custody of federal courts from unauthorized disclosure. 18 U.S.C. App. 3 Section 9(a). The

Security Procedures established by former Chief Justice Burger pursuant to this provision will be

discussed in the government’s Motion for a Protective Order Pursuant to Section 3 of CIPA. The

security procedures themselves are codified directly following Section 9 of CIPA.

               iv.     Coordination Requirement – Section 9A

       Section 9A requires an official of the Department of Justice and the appropriate United

States Attorney to provide timely briefings of the fact and status of a prosecution involving

classified information to a senior official of the agency in which the classified information

originated. Id. at 9A(a).

               v.      Identification of Information Related to National Defense – Section 10

       This Section applies in espionage or criminal prosecutions in which the Government must

prove as an element of the crime charged that certain material relates to the national defense or

constitutes classified information. See S. Rep. 96-823 at 11-12, 1980 U.S.C.C.A.N. at 4305. In

such a circumstance, Section 10 requires the government to inform the defendant of which

portions of the material it reasonably expects to rely upon to prove the national defense or

classified information element of the crime. 18 U.S.C. App. 3 Section 10.

               vi.     Miscellaneous Provisions – Sections 11-15

       The remaining sections of CIPA contain various housekeeping provisions. Section 11

provides for amendments to Sections 1 through 10 of CIPA. Section 12 requires the Attorney

CIPA Memorandum of Law— page 14
General to issue guidelines regarding the exercise of prosecutorial discretion over cases in which

classified information may be revealed and requires preparation of written findings when

prosecution of such cases is declined. Section 13 requires the Attorney General periodically to

report such declination decisions to Congress and, where necessary, to report on the operation

and effectiveness of CIPA. Section 14 identifies the senior officials to whom the functions and

duties of the Attorney General under CIPA may be delegated. Section 15 provides the effective

date of CIPA.

IV.    APPLICATION TO THE INSTANT CASE

       In the instant case, classified material exists that could be the subject of the CIPA

procedure previously outlined as well as other applicable rules, statutes, and/or case law. While

CIPA has generally been outlined above, the government notes for the Court that some or many

of the aforementioned CIPA Sections may not be invoked or need to be addressed in this case.

Further, dependent upon future events and potential pre-trial resolutions and proceedings, there

may not be a need for hearings pursuant to various CIPA Sections. The government suggests that

these issues be discussed at a pre-trial conference along with other discovery issues.

The government considers this a complex case under the Speedy Trial Act, 18 U.S.C. § 3161

(h)(7)(B)(ii), in part because of the issues relating to classified information discussed in this

memorandum as well as the nature of the case itself.




CIPA Memorandum of Law— page 15
                                  Respectfully submitted,

                                  ERIN NEALY COX
                                  UNITED STATES ATTORNEY



                                  _/s/ Errin Martin_____________________
                                  ERRIN MARTIN
                                  Assistant United States Attorney
                                  Bar No. 24032572
                                  1100 Commerce Street, Third Floor
                                  Dallas, Texas 75242
                                  Telephone: 214-659-8838
                                  Facsimile: 214-767-4104
                                  Email: Errin.Martin@usdoj.gov


                                  s/ Tiffany H. Eggers
                                  TIFFANY H. EGGERS
                                  Assistant United States Attorney
                                  Florida Bar No.: 0193968
                                  1100 Commerce Street - 3rd Floor
                                  Dallas, Texas 75242
                                  Telephone: 214-659-8600
                                  Facsimile: 214-659-8805
                                  E-mail: Tiffany.Eggers@usdoj.gov


                                  /s/ Michael Dittoe
                                  Trial Attorney
                                  U.S. Dept. of Justice
                                  Ill. Bar No. 6191470
                                  Telephone: 202-307-3804
                                  Email. Michael.Dittoe2@usdoj.gov




CIPA Memorandum of Law— page 16
                             CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served on counsel for the

defendant in accordance with the Federal Rules of Criminal Procedure on this 1st day

of August, 2019.


                                         ___/s/ Errin Martin_________________
                                         ERRIN MARTIN
                                         Assistant United States Attorney




CIPA Memorandum of Law— page 17
